
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 509
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Hastings of
			 Florida (for himself and Mr.
			 Honda) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Encouraging the United States to fully
		  participate in the Shanghai Expo in 2010.
	
	
		Whereas the Universal Exposition, or World’s Fair, is an
			 international tradition dating back to at least before 1851, making the event
			 older than the modern-day Olympics;
		Whereas the World’s Fair is the third largest
			 international event in economic and cultural impact, just behind the FIFA World
			 Cup and the modern-day Olympics;
		Whereas for over 150 years the World’s Fair has showcased
			 and influenced new and emerging developments in technology, transportation, art
			 and design, architecture, tourism, international trade, bi- and multi-lateral
			 relations, and cultural exchange;
		Whereas each participating country creates a national
			 pavilion for the World’s Fair, showcasing particular national achievements,
			 products, and culture to visitors;
		Whereas some of the most enduring symbols of hosting
			 cities were created for the World’s Fair, including the Seattle Space Needle
			 and the Eiffel Tower;
		Whereas the United States has a long history of
			 involvement with the World’s Fair, including hosting over 18 World’s Fairs in
			 such cities as Philadelphia, Chicago, New Orleans, New York, San Francisco,
			 Seattle, Omaha, St. Louis, San Antonio, Knoxville, and many others;
		Whereas the United States participation has waned in
			 recent years, leaving dedicated pavilion lots to stand vacant and
			 undeveloped;
		Whereas millions of people attend the World’s Fair,
			 including more than 22,000,000 visitors to the 2005 Expo in Aichi,
			 Japan;
		Whereas the 2010 World’s Fair will be hosted by China in
			 Shanghai, and expects over 70,000,000 visitors over 6 months;
		Whereas the United States has verbally committed to
			 participate but continues to miss key opportunities to formally declare its
			 participation, leaving the World’s Fair organizer and the Chinese Government
			 confused about the United States level of commitment;
		Whereas the Chinese Government has set aside 60,000 square
			 feet for the United States pavilion to anchor one side of the central
			 promenade, sharing that honor only with China;
		Whereas while most other countries fund their national
			 pavilions, since 1991 the United States has relied on corporate funding and
			 private donors for the tens of millions of dollars required to construct a
			 pavilion;
		Whereas the necessary funds have not yet been
			 raised;
		Whereas the pavilion has already been conceived and
			 designed, and will feature environmentally friendly resource sustainability
			 technologies such as water-misting systems, roof gardens, wild bird habitats,
			 and other features;
		Whereas government officials there expressed their concern
			 to Secretary of State Hillary Clinton about the lack of United States
			 commitment on her last trip to China;
		Whereas Secretary Clinton has repeatedly affirmed the
			 United States interest and intent to fully participate in the Shanghai Expo in
			 2010;
		Whereas United States participation is an essential
			 opportunity to demonstrate our national interest in and appreciation for the
			 Asia-Pacific region, as well as to demonstrate to the 170 participating nations
			 our desire to play an active, constructive, and leadership role on the
			 international stage; and
		Whereas the Shanghai Expo offers an opportunity for the
			 United States and China to improve bilateral relations: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)expresses its support for full United
			 States participation in the Shanghai 2010 Expo, including the construction of a
			 national pavilion to showcase United States innovations and culture;
			(2)expresses its
			 sense that United States participation is an important application of “soft
			 power”, affording other nations and millions of citizens an opportunity to
			 appreciate United States technological innovations, cultural traditions,
			 participation in peaceful and beneficial global events, and our national
			 respect for other nations and cultures; and
			(3)encourages
			 relevant stakeholders, including private companies, individuals, and the United
			 States Government, to work together to ensure full United States participation
			 in the Shanghai 2010 Expo.
			
